Citation Nr: 0943821	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  04-35 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Buffalo, New York


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine.  

2.  Entitlement to a rating in excess of 10 percent for left 
radiculopathy.  

3.  Entitlement to service connection for right radiculopathy 
as secondary to service-connected degenerative disc disease 
of the lumbar spine.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from July 1970 to April 
1972 and from September 1976 to May 1984.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision in which 
the RO continued a 20 percent evaluation for the Veteran's 
lumbar spine disability, continued a 10 percent rating for 
the left radiculopathy condition, and denied service 
connection for right radiculopathy.  The Veteran perfected a 
timely appeal.  

This matter was previously before the Board in 2007 and was 
remanded for further development.  

The issue of service connection for right radiculopathy is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's degenerative disc disease of the lumbar 
spine has been manifested by lordosis and a small to moderate 
left sided paracentral disk protrusion at L5-S1 with moderate 
flare-ups that occur one to two times a month and last for 
one to two weeks which cause impairments such as lifting, 
standing, or walking for prolonged periods of time, without 
any evidence of ankylosis of the lumbar or entire spine,  and 
his intervertebral disc syndrome (IVDS) has not required 
prescribed bed rest during any twelve-month period. 

2.  The Veteran's left radiculopathy is manifested by no more 
than than mild incomplete paralysis of the sciatic nerve.





CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine have not been 
met.  38 U.S.C.A. § 1155, (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71, 
4.71a; General Rating Formula for renumbered Diagnostic Codes 
5237-5243 (2009).  

2.  The criteria for a disability rating in excess of 10 
percent for left radiculopathy have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1,4.3, 4.7, 4.124a, Diagnostic Code 8520 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009) and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper VA notice must inform the claimant of any information 
and evidence not of record that is necessary to substantiate 
the claim, what VA will seek to provide, and what the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
C.F.R. § 3.159(b)(1).  Pursuant to recent regulatory 
revisions, however, the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, has been removed from that 
section effective May 30, 2008.  73 Fed. Reg. 23, 353-23, 356 
(Apr. 30, 2008).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

More recently, in Vazquez-Flores v. Peake (Vazquez-Flores I), 
22 Vet. App. 37 (2008), the United States Court of Appeals 
for Veterans Claims (Court) held that, at a minimum, adequate 
VCAA notice requires that VA notify the claimant that, to 
substantiate an increased rating claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) vacated Vazquez-Flores I in 
Vazquez-Flores v. Shinseki (Vazquez-Flores II), Nos. 2008-
7150, 2008-7115, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009).  
In Vazquez-Flores II, the Federal Circuit held that the 
notice described in 38 U.S.C. § 5103(a) need not be veteran 
specific and does not require the VA to notify a veteran of 
the alternative diagnostic codes or of potential daily life 
evidence. 

Compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO and 
the AMC).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, 
the notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate his claims 
for increased ratings and service connection in a February 
2004 notice letter.  An October 2007 letter also notified the 
Veteran how a disability rating and an effective date for the 
award of benefits is assigned and complied with the notice 
requirements in Dingess and provided the Veteran with the 
notice required by Vazquez  II.   

After the Veteran and his representative were afforded 
opportunity to respond to the notice identified above, the 
June 2009 supplemental statement of the case (SSOC) reflects 
readjudication of the claims on appeal.  Hence, while some of 
the notice was provided after the initial rating actions on 
appeal, the Veteran is not shown to be prejudiced by the 
timing of the compliant notice.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant notification followed by readjudication of the 
claim, such as in a statement of the case (SOC) or an SSOC, 
is sufficient to cure a timing defect).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate the 
claims decided herein.  The Veteran's service treatment 
records and post-service VA treatment records have been 
obtained.  Additionally, he has been afforded two VA 
examinations to evaluate his disabilities in February 2003 
and August 2008.  

There is no additional notice that should be provided, nor is 
there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with the 
claims herein decided.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the matters 
decided on appeal.  Any such error is deemed harmless and 
does not preclude appellate consideration of the matters 
herein decided, at this juncture.  See Shinseki v. Sanders, 
129 S. Ct. 1696 (2009) (holding that a party alleging 
defective notice has the burden of showing how the defective 
notice was harmful).  


II.  Pertinent Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2009).  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
rating is assigned if the disability more nearly approximates 
the criteria for the higher rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
separate ratings may be assigned for separate periods of time 
based on the facts found.  This practice is known as "staged" 
ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

Effective September 26, 2003, the evaluation of diseases of 
the spine are evaluated using the General Rating Formula for 
Diseases and Injuries of the Spine under Diagnostic Code 
5242.  This formula provides that, with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching, in the area of the spine affected by the residuals of 
injury or disease:  

10 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater that 60 degrees 
but not greater that 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater that 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 
degrees but not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height, 

20 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater that 30 degrees 
but not greater that 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater that 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis, 

30 percent evaluation is warranted where there is forward 
flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine, 

40 percent evaluation is warranted where there is unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine, a 50 percent 
evaluation is warranted where there is unfavorable ankylosis 
of the entire thoracolumbar spine, and 

100 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire spine. 

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  General Rating Formula for Diseases and 
Injuries of the Spine, Note (5).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation. The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees. The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion. 38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2009).  

IVDS is evaluated by one of two alternative methods.  First, 
the disability could be rated on the basis of the total 
duration of incapacitating episodes over the previous 12 
months.  Alternatively, IVDS could be rated by combining 
under 38 C.F.R. § 4.25 separate evaluations for its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  For purposes of 
evaluation under Diagnostic Code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to IVDS 
that requires bed rest prescribed by a physician, and 
"chronic orthopedic and neurologic manifestations" means 
orthopedic and neurological signs and symptoms resulting from 
IVDS that are present constantly or nearly so.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243, Note (1).   

A 10 percent rating is assigned for incapacitating episodes 
having a total duration of at least one week, but less than 
two weeks, during the past 12 months.  A 20 percent rating is 
assigned for incapacitating episodes having a total duration 
of at least two weeks, but less than four weeks, during the 
past 12 months.  A 40 percent rating is assigned for 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks, during the past 12 
months.  A maximum 60 percent rating is assigned for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  Id.  See also 38 C.F.R. 
§ 4.71a, The Spine, Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (2009).  

The Board notes that the regulations no longer require the 
orthopedic and neurologic manifestations to be evaluated 
separately and then combined.  Rather, any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, separately, are to 
be evaluated under an appropriate diagnostic code.  General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(1).  

Finally, the Board points out that when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
the schedular criteria, consider granting a higher rating in 
cases in which a claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 
C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction 
with the diagnostic codes predicated on limitation of motion 
(see Johnson v. Brown, 9 Vet. App. 7 (1996)).

The Veteran's left radiculopathy has been rated under 
Diagnostic Code 8520.  With respect to neurologic 
manifestations, DC 8520 pertains to paralysis of the sciatic 
nerve.  Under this provision, mild incomplete paralysis 
warrants a 10 percent disability evaluation; moderate 
incomplete paralysis warrants a 20 percent disability 
evaluation; moderately severe incomplete paralysis warrants a 
40 percent disability evaluation; and severe incomplete 
paralysis with marked muscular atrophy warrants a 60 percent 
disability evaluation.  An 80 percent disability rating is 
warranted for complete paralysis, where the foot dangles and 
drops, there is no active movement possible of the muscles 
below the knee, and flexion of the knee is weakened or (very 
rarely) lost.  See 38 C.F.R. § 4.121a, DC 8520 (2009).

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree. See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

The Board notes that words such as "slight," "moderate", and 
"severe" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" 
by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.

III.  Analysis
A.  Lumbar Spine Condition

Considering the pertinent evidence, in light of the above-
noted criteria, the Board finds that a rating in excess of 20 
percent for the Veteran's degenerative disc disease of the 
lumbar spine is not warranted.  

VA treatment records dated from January 2005 to July 2008 
show that the Veteran complained of low back pain and was 
assessed as having chronic mechanical low back pain on 
numerous occasions.  An April 2008 chiropractic note shows 
that the Veteran complained of a stabbing, shooting low back 
pain that caused his legs to "give out" from underneath 
him.  He said the pain shot up his back at its worst.  He 
stated that the recent episode began about two weeks ago 
while he was walking.  The Veteran stated that the pain was a 
six on a scale of one to ten.  Upon examination of the lumbar 
spine, the Veteran had moderately decreased flexion with pain 
in both the low back and right thigh.  He had relatively full 
extension with minimal discomfort.  The Veteran was assessed 
as having chronic mechanical low back pain.  

Examination of the lumbar spine at a February 2003 VA 
examination showed that the Veteran could bend forward to 
sixty degrees and could extend only about 10 degrees 
backwards.  There was no evidence of muscle tenderness across 
the spine.  There was evidence of lordosis.  The examiner 
noted a small to moderate left sided paracentral disk 
protrusion at L5-S1.  X-rays of the lumbar spine showed no 
significant abnormal findings other than possible minimal 
degree of degenerative change at the posterior articulating 
element at L5-S1.  

The Veteran was afforded a VA examination in August 2008.  
The examiner indicated that he or she reviewed the claims 
file.  The Veteran denied weakness, decreased motion, 
stiffness, spasm, and weakness.  He reported pain in the low 
back right side and sometimes on the left side as well.  The 
Veteran described the pain as aching and moderate in 
severity.  He reported the pain lasting from one to two weeks 
and the pain occurred two times a month.  The Veteran stated 
that the pain radiates down to his right hip all the way to 
his ankle.  He described the radiating pain as aching.  

The Veteran reported flare-ups that were moderate in severity 
that occurred one to two times a month and lasting for one to 
two weeks.  Prolonged walking was indicated as a 
precipitating factor and a heating pad and rest were reported 
as alleviating factors.  The Veteran reported functional 
impairments during flare-ups as lifting, standing, or walking 
for prolonged periods of time.  He denied any incapacitating 
episodes and stated that he used a brace for assistance.  

Upon physical examination, the Veteran's gait, posture, and 
position were normal.  There were no abnormal spinal 
curvatures noted.  There was no ankylosis.  There was no 
spasm, atrophy, or guarding.  There was pain on motion on the 
left and right side.  There was tenderness and weakness on 
the right side.  

Upon detailed motor examination the Veteran had a four on a 
scale of one to five on right hip flexion, right knee 
extension, but five out of five in all other areas.  Muscle 
tone was normal and there were no signs of atrophy.  The 
Veteran had a completely normal sensory examination and no 
abnormalities were noted.  He also had a normal detailed 
reflex examination.  The Veteran had flexion to 90 degrees, 
extension to 15 degrees, and left and right lateral rotation 
and left and right flexion to 30 degrees.  There was 
objective evidence of pain on motion.  The Veteran denied 
hospitalizations or surgery.  

The Veteran is currently rated as 20 percent disabling under 
diagnostic code 5243.  The evidence of record does not 
support a higher evaluation.  Upon examination, the Veteran 
had full flexion.  However, the evidence of record does show 
that the Veteran experienced additional functional loss due 
to pain and with repeated use during flare-ups.   Thus, the 
Board finds that a 20 percent rating but no more is 
warranted.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. 
at 204-7.  

However, the Veteran has not shown, at any time during the 
pendency of this appeal, to have favorable or unfavorable 
ankylosis of the cervical spine; or forward flexion of the 
cervical spine less than 45 degrees or combined range of 
motion of the cervical spine less than 340 degrees, to 
warrant either a 30, 40, 50, or 100 percent rating.  

Additionally, the Board has considered a rating under the 
Formula for Rating IVDS Based on Incapacitating Episodes.  
However, the evidence of record shows that the Veteran's 
symptoms do not meet the criteria for a compensable rating.  
The Board notes that, during the time period in issue, the 
record did not show that the Veteran had incapacitating 
episodes of IVDS having a total duration of at least one week 
during the past twelve months.  At his August 2008, VA 
examination, the Veteran denied any incapacitating episodes 
due to his lumbar spine condition.  In order to warrant a 10 
percent rating, incapacitating episodes must have a total 
duration of at least one week but less than two weeks during 
the past twelve months.  

It is clear from the clinical findings that the evidence of 
record does not establish entitlement to a higher, 30 
percent, rating during the pendency of this appeal.  This is 
so because the Veteran's symptoms never approximated the 
requirements for a 30 percent rating under the current rating 
criteria.  In light of the above, the Board finds that staged 
ratings pursuant to Hart are not warranted.  Hart, 21 Vet. 
App. 505.    

The Veteran's left radiculopathy has been rated as 10 percent 
disabling under Diagnostic Code 8520.  The Veteran's left 
radiculopathy condition was evaluated at an August 2008 VA 
examination.  The EMG test was abnormal-the study was mildly 
abnormal demonstrating a mild chronic sensorimotor peripheral 
neuropathy involving the bilateral lower extremities.  
Superimposed mild chronic L5 radiculopathy could not be ruled 
out.  Upon detailed motor and sensory examinations the 
Veteran had completely normal examinations.  Given that the 
Veteran's most recent examination showed mild left 
radiculopathy and there is no other evidence of record which 
shows that the Veteran currently suffers from moderate left 
radiculopathy, a rating in excess of 10 percent is not 
warranted.  

It is clear from the clinical findings that the evidence of 
record does not establish entitlement to a higher, 20 
percent, rating during the pendency of this appeal.  This is 
so because the Veteran's symptoms never approximated the 
requirements for a 20 percent rating under the current rating 
criteria.  In light of the above, the Board finds that staged 
ratings pursuant to Hart are not warranted.  Hart, 21 Vet. 
App. 505.    

Consequently, the Board finds that the preponderance of the 
evidence is against ratings in excess of the 20 and 10 
percent ratings that the Veteran has been assigned for his 
disabilities.  For that reason, the benefit-of-the-doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

A rating in excess of 20 percent for degenerative disc 
disease of the lumbar spine is denied.  

A rating in excess of 10 percent for left radiculopathy is 
denied.  


REMAND

With respect to the Veteran's claim for service connection 
for right radiculopathy, the Board has determined that 
further development is warranted.  

A remand by the Board confers upon the claimant, as a matter 
of law, the right to compliance with the remand order.  
Stegall v. West, 11 Vet. App. 268 (1998). Where the remand 
orders of the Board were not complied with, the Board itself 
errs in failing to insure compliance; in such situations the 
Board must remand back to RO for further development.

Here, the Veteran's claim was remanded in 2007 so that the 
Veteran could be afforded a VA examination.  The remand asked 
the examiner to provide an opinion, if right radiculopathy 
was found, as to whether the condition was due to the 
Veteran's service-connected degenerative disc disease of the 
lumbar spine.  

The Veteran was afforded a VA examination in August 2008.  
The examination report indicated that an EMG test ordered and 
that once the testing was complete, the examiner would make 
an addendum opinion.  In September 2008, the examiner made an 
addendum opinion and stated that the EMG test was abnormal-
the study was mildly abnormal demonstrating a mild chronic 
sensorimotor peripheral neuropathy involving the bilateral 
lower extremities.  Superimposed mild chronic L5 
radiculopathy could not be ruled out.  MRI correlation of the 
lumbar spine was recommended.  However, the addendum opinion 
did not contain an opinion as to whether or not the 
radiculopathy that was found was related to the Veteran's 
service-connected degenerative disc disease of the lumbar 
spine.  

After a review of the August 2008 VA examination report and 
the September 2008 addendum report, the Board finds that the 
examination reports do not contain sufficient information for 
rating the Veteran's disability.  Thus, the claim must be 
remanded in order to for an addendum opinion to be offered 
which complies with the previous remand instructions.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion to the 
August 2008 examination report and the 
September 2008 addendum opinion.  If 
possible, the examiner who performed the 
August 2008 examination should provide 
the addendum opinion.  If the examiner 
determines that a new examination is 
warranted, a new examination should be 
performed.  The examiner should opine 
whether the Veteran's right 
radiculopathy, identified in the 
September 2008 addendum examination 
report, is due to the service-connected 
degenerative disc disease of the lumbar 
spine.  The claims file and a copy of 
this remand must be made available to the 
examiner.  A complete rationale for any 
opinions should be provided.  

If the examiner concludes that there is 
no casual connection, it should be 
indicated whether there has been any 
aggravation of any identified disability 
as a result of the service-connected 
degenerative disc disease of the lumbar 
spine and, if so, specify the degree of 
aggravation. [Allen v. Brown, 7 Vet. App. 
439 (1995)].

2.  Following any additional development 
or notice deemed appropriate by the RO, 
the RO should review the entire claims 
file and then readjudicate the claim on 
appeal.  If the benefit sought on appeal 
remains unfavorable, then issue an 
updated supplemental statement of the 
case and give the Veteran and his 
representative an opportunity to respond.  
Then, if in order, return the appeal to 
the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


